Case 20-00973   Doc   Filed 06/05/20   Entered 06/05/20 10:59:17   Desc Main
                          Document     Page 1 of 5
Case 20-00973   Doc   Filed 06/05/20   Entered 06/05/20 10:59:17   Desc Main
                          Document     Page 2 of 5
Case 20-00973   Doc   Filed 06/05/20   Entered 06/05/20 10:59:17   Desc Main
                          Document     Page 3 of 5
Case 20-00973   Doc   Filed 06/05/20   Entered 06/05/20 10:59:17   Desc Main
                          Document     Page 4 of 5
   Case 20-00973        Doc     Filed 06/05/20   Entered 06/05/20 10:59:17       Desc Main
                                    Document     Page 5 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                          Case No. 20-00973

 Stephannie Jennings                             Chapter 13

 Debtor.                                         Hon. Judge Timothy A. Barnes

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Postpetition Mortgage Fees, Expenses, and Charges upon the above-named parties by electronic
filing or, as noted below, by placing same in a properly addressed and sealed envelope, postage
prepaid, and depositing it in the United States Mail at 394 Wards Corner Rd., Suite 180,
Loveland, OH 45140 on June 5, 2020, before the hour of 5:00 p.m.

          Jessica A. Boone, Debtor’s Counsel
          jboone@semradlaw.com

          Alexander P Nohr, Debtor’s Counsel
          anohr@semradlaw.com

          Marilyn O Marshall, Trustee
          courtdocs@chi13.com

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Stephannie Jennings, Debtor
          53 E. 163rd Court
          South Holland, IL 60473

 Dated: June 5, 2020                             Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
